DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
A lower-stage compression element configured to […] (claim 1).
A higher-stage compression element configured to […] (claim 1).
A utilization-side expansion mechanism to be closed […] (claim 7).
The aforementioned limitation(s) meet the three prong test, as follows:
The terms compression element and expansion mechanism are generic placeholders with no specific structural meaning.
The aforementioned generic placeholders are modified by functional language (i.e. “configured to” and “to be closed”).
The limitations do not contain sufficient structures to perform the claimed functions.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appear to be the corresponding structures for the aforementioned 112(f) limitation(s):
The lower-stage compression element appears to correspond to a compressor.1
The higher-stage compression element appears to correspond to a compressor.2
The expansion mechanism appears to correspond to an expansion valve.3
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
As per claim 1, the claim recites that “the control unit performs a first action of stopping the lower-stage compression element and operating the higher-stage compression element at startup of the compression unit” (emphasis added). It is unclear how exactly the lower-stage compression element is being stopped during a startup operation, since, by definition, a startup implies that the compression element is already in a stopped position. The current claim language raises at least the following ambiguities: A) Does the “startup” occur after the system is already being operated or initialized? B) Does the “startup” require initiating a compression element that is powered down? C) Does the “startup” only pertain to the higher-stage compression element of the compression unit? A priori, “at startup of the compression unit” appears to require an initialization of the both the lower-stage and higher-stage compression elements. However, an initialization of the lower-stage compressor would require the compressor to already be in a stopped or “off” condition prior thereto. The limitation currently requires stopping the lower-stage compression element at a startup of the compression unit as a whole, which renders the claim indefinite, since it is unclear how exactly one can further stop something that should have already been stopped. For examination purposes, the aforementioned limitation will be construed as -- the control unit performs a first action of operating the higher-stage compression element and not operating the lower-stage compression element at startup of the compression unit--.
Claims 2-8 are rejected at least by virtue of their dependency.
Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action. The closest prior art is Tagashira et al. (JP 2502719 B2), herein Tagashira.
Regarding claim 1, Tagashira at best discloses a heat source-side unit to be connected to a utilization-side device to constitute a refrigerant circuit in conjunction with the utilization-side device (see at least figure 1), the heat source-side unit comprising: 5a heat source-side circuit (circuit that connects 1-22) constituting at least a part of the refrigerant circuit (as shown in figure 1); wherein 10the heat source-side circuit includes: a compression unit (1 and 7) including a lower-stage compression element (7) configured to compress a refrigerant, and a higher-stage compression element (1) configured to further compress the 15refrigerant compressed by the lower-stage compression element (7); an intermediate heat exchanger (8) disposed on a refrigerant path between the lower-stage compression element (7) and the higher-stage compression element (1) and configured to cause the refrigerant to exchange heat with a heating medium (evident from at least figure 1); and a bypass passage (10) connected to a suction pipe (lower pipe of 7) and a discharge pipe (upper pipe of 7) 20each connected to the lower-stage compression element (7), for bypassing the lower-stage compression element (7).
However, Tagashira fails to disclose a control unit (100) configured to control an operation of the heat source-side circuit (11), and wherein the control unit (100) performs a first action of stopping the lower-stage compression element (23) and operating the higher-stage compression element (21) at startup of the compression unit (20), and 25the control unit (100) performs the first action on condition that a suction pressure of the compression unit (20) has a value more than a predetermined value.  
There are no prior art teachings that would otherwise supplement or substitute the teachings of Tagashira to arrive at the claimed invention. The prior art fails to teach or suggest the control algorithms relating to the startup control of the compression unit based on a suction pressure. It should also be noted that the intended purpose and operating principles of Tagashira require the specific component controls as disclosed and described therein. One of ordinary skill in the art would recognize that any modifications to Tagashira to arrive at the claimed invention would be based on improper hindsight, and would render Tagashira inoperable for its intended purpose. Assuming arguendo, modirying Tagashira would change the principles of operation thereof, since it would require reprogramming the control logic of the components to perform functions which are not warranted by the teachings of the prior art. Said reprogramming would consequently require modifications to the base algorithms of the components in Tagashira, resulting in increased complexity and reduced overall efficiency, most likely resulting in unexpected and/or unintended results, which is evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See paragraph 100 of the specification, as filed on March 1, 2022.
        2 See paragraph 133, id.
        3 Id.